Citation Nr: 0025536	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  94-18 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, to include cystic acne as secondary to Agent 
Orange (AO) exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse (observer)


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
February 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  

The veteran first submitted a claim for service connection of 
skin disorders in June 1983.  This claim was eventually 
denied by the Board in May 1988.  The Board decision became 
final.  

In September 1991 the veteran submitted a claim for service 
connection of a skin disorder.  

During a February 1992 VA skin examination, the veteran 
indicated that his skin disorder resulted from exposure to 
(AO) in 1969.  

In August 1992 the RO denied service connection for a skin 
disorder, finding that new and material evidence had not been 
presented to reopen the claim; however, it also appeared to 
separate the issue of service connection for a skin disorder 
secondary to AO exposure, thereby treating it as a new and 
separate issue that did not require new and material evidence 
to reopen it.  The RO deferred deciding the AO issue.  

In November 1992 the veteran submitted a Notice of 
Disagreement (NOD) with respect to the RO's determination 
that new and material evidence had not been submitted to 
reopen the claim of service connection for a skin disorder.  

In March 1994 the RO denied service connection for cystic 
acne as secondary to exposure to AO.  

In April 1994 the RO issued a Statement of the Case 
regarding, in pertinent part, the issue of new and material 
evidence to reopen a claim of service connection for a skin 
disorder.  

In May 1994 the veteran submitted a substantive appeal with 
respect to, in pertinent part, the issue of new and material 
evidence to reopen service connection for a skin disorder.  
He also requested a hearing before a travel Member of the 
Board.  

In August 1999 the Board remanded the issue of service 
connection for cystic acne as secondary to exposure to 
herbicides in order to schedule a hearing before a travel 
Member of the Board.  

Upon closer scrutiny, it appears that the veteran never 
actually submitted an NOD with respect to the issue of 
service connection for cystic acne as secondary to AO 
exposure.  

However, the Board is also of the opinion that the issue of 
service connection for cystic acne as secondary to AO 
exposure is part and parcel of the veteran's general claim 
for service connection of a skin disorder.  

The veteran has made no indication that he is claiming to 
have incurred one skin disability resulting from service in 
general, and another, distinct skin disorder (cystic acne) as 
a result of AO exposure.  To the contrary, in his June 1983 
general service connection claim that did not mention 
herbicides or AO, the veteran specified that his skin 
disorder was manifested by cysts on the right ear and face.  
Medical records submitted after the May 1988 Board decision 
document complaints and findings similar to those submitted 
prior to May 1988 and to the service medical records as well.  

For example, during the February 1992 VA examination, the 
veteran again reported a history of cyst-like lesions that 
occurred on his face and left thigh.  He opined that this was 
due to AO or herbicide exposure.  

Thus, the veteran's description of his skin disorder, whether 
in the context of his allegations of general service 
connection or his contentions more specifically relating it 
to AO exposure, has been essentially the same; he has been 
describing one skin disability or disorder while claiming 
various theories of entitlement to this disorder: direct 
service connection to include as secondary to AO exposure.  
Therefore, the Board is of the opinion that the veteran's 
contentions amount to nothing more than separate theories of 
entitlement under a claim for service connection of a single 
disability.  See Ashford v. Brown, 10 Vet. App. 120, 123 
(1997); see also Schroeder v. West, 212 F.3d 1265, 1270 (Fed. 
Cir. 2000) (holding that a direct service-connection claim 
went hand-in-hand with an AO claim, where both claims were 
based on the same current disability).  

Since the veteran's claim for service connection of a skin 
disorder has been found to encompass a claim for service 
connection for cystic acne as secondary to AO exposure, and 
the original claim of service connection for a skin disorder 
was finally denied by the Board in 1988, the Board has 
recharacterized the issue as whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a skin disorder, to include cystic 
acne as secondary to AO exposure.  Therefore, the issue of 
whether the veteran has submitted an NOD with respect to the 
AO claim is not applicable in this case since the AO claim is 
merely one theory of entitlement under a claim for service 
connection that has been properly appealed and perfected by 
the veteran.  

The Board further finds that the holding in Spencer v. Brown, 
4 Vet. App. 283, 288-89 (1993), in which it was held that a 
change in law or regulation creating a new basis of 
entitlement to benefits is a claim separate and distinct from 
a claim previously and finally denied prior to the change in 
law or regulation, is not for application in this instance.  

This is because the change in law and regulations pertaining 
to AO would not create a new basis of entitlement for the 
veteran's claim, since the veteran's specific disability, 
cystic acne, is not included among the diseases listed as 
presumptively service connected based on AO exposure.  
38 C.F.R. § 3.309(e).  

Even if it were presumed to be included (e.g. as an acneform 
disease consistent with chloracne) as a presumptive disease, 
it would still not apply because the acne disability was not 
diagnosed or manifested until several years after his 
discharge from service.  Therefore, since the presumptive AO 
regulations do not create a new presumption or basis of 
entitlement for the veteran's disability (in terms of the 
diagnosis and when the disorder first manifested itself), 
there is no separate and distinct AO claim.  See 38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e); see also Vaughn v. West, 
13 Vet. App. 550 (1999); Ashford, 10 Vet. App. at 124.  

The Board notes that additional evidence has been submitted 
to the Board, some of which was not initially considered by 
the agency of original jurisdiction; however, the veteran 
submitted a statement with this evidence waiving RO 
consideration of such evidence.  38 C.F.R. § 20.1304(c) 
(1999).  

It is also noted that the Board remanded the issue of 
entitlement to a program of vocational rehabilitation under 
Chapter 31, Title 38, United States Code in October 1995 for 
additional development.  While the vocational rehabilitation 
file is not currently associated with the claims folder, it 
is indicated in the record that the RO did grant entitlement 
to this claim in April 1996.  Therefore, this issue is not 
currently before the Board.  


FINDINGS OF FACT

1.  In May 1988 the Board denied, in pertinent part, the 
veteran's claim of service connection for a skin disorder.  
This decision became final.  

2.  The evidence submitted since the May 1988 Board decision 
bears directly and substantially upon the issue at hand, and 
because it is neither duplicative or cumulative, and it is 
significant, it must be considered in order to fairly decide 
the merits of the claim.  

3.  The claim of entitlement to service connection for a skin 
disorder, to include cystic acne as secondary to AO exposure, 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  Evidence received since the May 1988 decision wherein the 
Board denied service connection for a skin disorder is new 
and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991);  
38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (1999).

2.  The claim of entitlement to service connection for a skin 
disorder, to include cystic acne as secondary to AO exposure, 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record before the May 1988 decision 
wherein the Board denied entitlement to service connection 
for a skin disorder is reported in pertinent part below.

Service medical records document numerous references to 
problems with the skin.  Service medical records document no 
reference to a skin problem prior to the veteran's service in 
the Republic of Vietnam.  

The first documentation of a skin problem was in March 1968, 
while the veteran was in Vietnam.  In March 1968 he was seen 
for a sore over the left eyebrow that was treated.  He was 
next seen in August 1968 for a rash on his legs.  

In March 1970 the veteran was seen for a cyst on the right 
external ear canal.  In January 1971 he was seen for a rash 
on the back of his legs and his right hand.  A past history 
of these problems was noted.  The impression was non-specific 
dermatitis.  

In March 1971 the veteran was seen with complaints of a rash 
on the anterior thighs for the last two years.  It was noted 
that the rash had been present since 1968 and had been 
repeatedly treated since.  The diagnosis was folliculitis of 
the thighs and hands.  

The separation examination report documents no references to 
a skin disorder; however, it is not clear from the report as 
to whether the veteran was examined for a skin disorder.  

Post-service medical records document multiple references to 
skin problems.  In June 1983 it was indicated that the 
veteran had participated in the AO Registry, and that it had 
been found on examination that the veteran had, in pertinent 
part, a skin problem.  

On VA skin examination in August 1983, the veteran reported 
acne with acne cysts throughout his face and on his ears and 
behind his ears, as well as inflamed lesions.  He reported 
that these symptoms had developed around 1969.  He reported 
that these lesions had persisted to the present.  

Examination revealed moderate acne scarring on the face and 
neck.  There were a few cysts on the pinna of the ear and 
post-auricularly.  No lesions on the thighs were noted.  The 
diagnoses were acne scarring on the face and acne cysts 
versus epidermal inclusion cysts on the ears.  

VA progress notes dating from November 1983 to July 1985 
document diagnoses of skin disorders.  In November 1983 the 
veteran was seen for a cyst on the right cheek.  Examination 
revealed non-infected acne and the assessment was cystic 
lesions and a scar on the right cheek.  The remainder of the 
assessment is essentially illegible.  

The veteran was referred to plastic surgery where the right 
cheek cyst was excised.  In a follow-up note it was written 
that he had undergone multiple minor surgical procedures to 
the right cheek for cystic acne with scarring.  In December 
1983 it was noted that a pathology report had revealed an 
ingrown hair.  In January 1984 the assessment was multicystic 
acne, and more surgery was performed in February 1984.  A 
February 1984 tissue examination report revealed dermal 
fibrosis and focally distended hair follicles consistent with 
an acneiform scar.  

A local hearing was conducted in July 1984.  The veteran 
testified to having problems with his skin since Vietnam in 
1969, and that he was continuing to have problems.  
Transcript, p. 13.  He testified that treatment had not 
helped his condition.  Tr., p. 15.  

In May 1988 the Board denied, in pertinent part, entitlement 
to service connection for a skin disorder.  

The next medical reference to a skin disorder was made during 
the February 1992 VA examination.  The veteran reported that 
he was likely exposed to AO while in Vietnam and indicated 
that this resulted in the development of cystic-like lesions 
that occurred on his face and in other locations such as his 
left thigh.  

Examination of the skin revealed multiple deep scars over the 
cheeks consistent with acne, and one small early cyst on the 
left cheek that was active.  The examiner concluded that the 
veteran had a long history of a cystic-like skin rash that 
sounded most consistent with a cystic form of acne.  The 
examiner noted that the veteran did claim to have been 
exposed to AO while in Vietnam.  

VA records dated from December 1994 to February 1996 document 
skin-related problems in February 1996.  At this time, the 
veteran was seen complaining of lumps and bumps on his lower 
extremities.  A long history of skin problems was noted.  

It was also noted that the veteran had served in Vietnam and 
had been exposed to AO.  Examination revealed multiple 
nodules that were relatively soft and mobile.  It was thought 
that these were most likely angiolipomes and less likely 
inclusion cysts.  Surgical removal was planned.  

In a VA progress note from February 1997, a history of a skin 
problem dating back to Vietnam was noted.  The veteran was 
currently complaining of itchy spots on the feet and body 
that formed pimples.  Examination revealed dried, bullous 
lesions on the feet with papulo-pustules and healing 
furuncles scattered over the body.  The assessment was 
bullous tinea pedis and folliculitis.  

On VA examination in April 1997 the veteran reported having 
been exposed to AO while in Vietnam, stating that he recalled 
seeing aircraft spraying above on several occasions.  He 
reported a history of cysts that developed following his 
exposure to AO.  Examination revealed no evidence of active 
acne or cystic lesions.  There was a scar on the right cheek 
and on the left cheek as well.  The pertinent diagnosis was 
sebaceous cysts of the face, back, buttock, status post 
excision with remaining minimal scars without disfigurement.  

A VA medical record dated from April 2000 documented 
treatment of an infected cyst.  

In June 2000 a hearing was held before the undersigned travel 
Member of the Board.  The veteran testified to being treated 
for his acne problems while he was in the service.  
Transcript, p. 3.  He indicated that he did not immediately 
seek treatment for his skin condition after discharge.  Tr., 
pp. 3-4.  He testified that the problems began in 1968, but 
that everything "really began to happen" when he left 
school in 1978.  Tr., p. 4.  He reported first seeking 
treatment in 1981 or 1982.  Tr., p. 5.  

The veteran testified that he had no knowledge of a physician 
linking his skin disorder to AO exposure.  He also stated 
that they had never really given him an opinion as to the 
etiology of his skin problems.  Tr., p. 5.  


Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 20.1105 (1999).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (1999).  


New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet App 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins v. 
West, 12 Vet. App. 209, 218-219 (1999).  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins that by the ruling in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal Circuit 
Court "effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," under 38 C.F.R. § 3.156(a), 
it must reopen the claim and perform the second and third 
steps in the three-step analysis, evaluating the claim for 
well-groundedness in view of all the evidence, both new and 
old, and if appropriate, evaluating the claim on the merits.  
See Elkins v. West, 12 Vet. App. 209 (1999). 



Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000).  




In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309(e) (1999) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (1999).  

If a veteran was exposed to a herbicide agent during such 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there was no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied: Chloracne or other acneiform disease 
consistent with chloracne; Hodgkin's disease; non- Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Multiple myeloma; Respiratory 
cancers (cancers of the lung, bronchus, larynx or trachea); 
or Soft tissue sarcoma.  38 C.F.R. § 3.309(e) (1999).  

For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e) (1999).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1999).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309).  



When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

I.  Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for a 
skin disorder, to include cystic acne as 
secondary to AO exposure.

The veteran seeks to reopen his claim of service connection 
for a skin disorder which the Board denied in May 1988.  When 
an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Under Evans, evidence is new if not only not previously of 
record, but also not merely cumulative of evidence previously 
of record.



In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim.  This evidence consists of 
VA and private medical records, as well as statements and 
testimony provided by the veteran.  

In general, the above-mentioned records submitted since the 
last final disallowance were not previously in the record.  
Since there is no other such evidence in the record, these 
statements are neither duplicative nor cumulative, and 
therefore constitute new evidence.  

The VA medical records addressing the veteran's skin 
condition bear directly and substantially upon the specific 
issue being considered in this case because they document the 
history of his skin disorder including AO exposure, which was 
not specifically discussed prior to the May 1988 Board 
decision.  Such evidence therefore provides a more complete 
picture of the origins of the veteran's skin disorder.  Thus 
it is significant and must be considered in order to fairly 
decide the merits of the claim.  Hodge, supra.  

As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Elkins 
v. West, 12 Vet. App. 209 (1999).

As new and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
skin disorder to include cystic acne as secondary to AO 
exposure, the Board's analysis must proceed to a 
determination of whether his reopened claim is well grounded; 
and if so, to an evaluation of the claim on the merits.

The Board notes that the standard for adjudicating new and 
material claims was changed by the holding in Hodge during 
the pendency of the veteran's appeal.  The RO has not 
adjudicated this issue at hand under the new Hodge standard.  
Nonetheless, the Board concludes that its consideration of 
new and material evidence in the first instance (prior to it 
ever being considered and cited to by the RO) is not 
prejudicial to the veteran because of the favorable 
disposition of this particular portion of the issue.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  


II.  Whether the claim for service 
connection for a skin disorder, to 
include cystic acne as secondary to AO 
exposure is well grounded.  

The Board finds that the veteran's claim for service 
connection for a skin disorder, to include cystic acne as 
secondary to AO exposure is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  There is in-service documentation of 
skin problems, and there are post-service diagnoses of a skin 
disability with manifestations and complaints similar to 
those documented in the service medical records.  

The veteran's skin disability is not one of the diseases 
listed for presumptive service connection under section 
3.309(e).  Even if it were assumed to be an acneform disease 
consistent with chloracne, such disability would not meet the 
presumptive service connection requirement that the disease 
become manifest to a degree of 10 percent or more within one 
year of discharge.  38 C.F.R. § 3.307(a)(6)(ii).  In this 
case, the first post-service documentation of a skin disorder 
is not until approximately 10 years after his discharge from 
service.  Therefore, the presumptive provision are not for 
application in this instance.  

There is no specific conclusion of a link between the 
veteran's current disability and service.  Nonetheless, the 
Board is of the opinion that the evidence of record, when 
taken as a whole, is sufficient to allow for a nexus to be 
deduced.  See Mattern v. West, 12 Vet. App. 222, 228-229 
(1999).  




While the examiners who assessed the veteran's skin condition 
did not actually render an opinion as to its etiology, they 
did consistently refer to the veteran's history of skin 
problems dating back to service.  These examiners uniformly 
documented a history of skin problems dating back to service, 
and the service medical records objectively supports this 
history.  

The examiners did not document the presence of any other 
possible histories of the origin or the beginning of the 
veteran's skin disorder.  In other words, the only history on 
record is the history of a skin disorder dating back to 
service.  See Hodges v. West, 13 Vet App 287 (2000).  

The Board therefore concludes that such evidence provides an 
adequate link between his current skin disorder and military 
service for purposes of well-grounding the claim.  See 
Hodges, Mattern, supra; Hensley, supra (holding that the 
threshold established for assessing whether a claim is well 
grounded has long been understood to be uniquely low and is 
merely used to serve a 'gatekeeping' function in the claims 
process).  

In light of the above, the Board concludes that the veteran's 
claim for service connection of a skin disorder, to include 
cystic acne as secondary to AO exposure is well-grounded.  


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
skin disorder, to include cystic acne as secondary to AO 
exposure, the appeal is granted in this regard.

The veteran has submitted a well-grounded claim of 
entitlement to service connection for a skin disorder, to 
include cystic acne as secondary to AO exposure.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the veteran has established a well-grounded claim of 
service connection for a skin disorder, to include cystic 
acne as secondary to AO exposure, the duty to assist 
attaches.  See Schroeder, supra.  VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  The Board is of the 
opinion that further development is required.  

The Board first notes that the veteran participated in the AO 
Registry, and that an examination was apparently conducted 
pursuant to this.  However, such an examination does not 
appear to be of record.  The only apparent documentation is a 
June 1983 statement from a physician noting what had been 
found during the examination.  These findings included a skin 
problem.  This examination may contain a discussion of the 
etiology of the veteran's skin problem and should therefore 
be obtained.  In addition, it is a VA record.  

Items generated by VA are held to be in "constructive 
possession" and must be obtained and reviewed to determine 
their possible effect on the outcome of a claim.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Further, VA medical 
center records are to be requested in all cases, as these are 
records that are considered to be in VA custody.  See 
McCormick v. Gober, No. 98-48 (U.S. Vet. App. Aug. 18, 2000) 
(citing to VBA Letter 20-99-60).  The RO should obtain any 
other outstanding VA records on remand.  


The Board found that the medical evidence was sufficient to 
well-ground the claim.  However, the Board again stresses 
that there is no actual medical opinion discussing the nature 
and etiology of the veteran's current skin disorder, 
including a determination as to whether it is related to AO 
exposure or to service in general.  Before this claim can be 
decided on the merits, the Board is of the opinion that a VA 
examination should be conducted in order to provide a more 
probative discussion of the nature and etiology of his 
current skin disorder.  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

In particular, the RO should attempt to 
obtain any records pertaining to the 
veteran's participation in the AO 
Registry, particularly an examination 
that appears to have been conducted 
pursuant to it.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  The RO should schedule the veteran 
for a VA dermatological examination by an 
appropriate specialist for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of any skin 
disorders which may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report to the 
effect that the claims file was in fact 
made available for review in conjunction 
with the examination.  

Any further indicated special studies 
should be conducted.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, and 
determine the nature, extent of severity, 
and etiology of any skin disorders found 
on examination.  The examiner should 
certify that the claims file, including 
the service medical records have been 
reviewed.  

The examiner should then answer the 
following questions:  


(1) Is it at least as likely as not that 
the veteran's current skin disorder 
resulted from AO exposure?

(2) If the answer to the above question 
is in the negative or is unknown, the 
examiner should address the following 
question: Is it at least as likely as not 
that the veteran's current skin 
disorder(s) was/were incurred in service?  
In answering this question, the examiner 
should discuss the relationship, if any 
between any current skin disorder(s) and 
reported in-service skin disorder(s).  

Any opinion(s) expressed must be 
accompanied by a complete rationale.  

The veteran is hereby informed that his 
cooperation is vitally important to a 
resolution of this claim, and that his 
failure to cooperate may have adverse 
consequences.  Reference should be made 
to 38 C.F.R. § 3.655 (1999).  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  


4.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to service 
connection for a skin disorder, to 
include cystic acne as secondary to AO 
exposure, based on all the evidence of 
record.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



